DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary 
Preliminary amendment filed on April 02, 2022 has been acknowledged. Claims 3-5, 7-9, 11-14, 16, 20-22, 26-27 have been amended. Claims 17-19 and 23-25 have been canceled. Claims 1-16, 20-22, 26-29 are pending and considered. 
Sequence requirements
This application contains sequence disclosures at page 56 that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reason(s) set forth on the attached Notice To Comply With Requirements For Patent Applications Containing Nucleotide Sequence And/Or Amino Acid Sequence Disclosures.  
Full compliance with the sequence rules is required in response to this Office Action.  A complete response to this office action should include both compliance with the sequence rules and a response to the Office Action set forth below.  Failure to fully comply with both these requirements in the time period set forth in this office action will be held non-responsive.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “derived” in claim 4, 6, 9, 10,1 is a relative term which renders the claim indefinite. The term “derived” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Please amend claim to overcome the rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 3,4, 8, 9, 11,12, 13, 14, 15, 16, 20, 21, 22, 26, 27, 28,  is/are rejected under 35 U.S.C. 102 (a) (1) base on the publication date and 102 (a) (2) based on the filing date as being anticipated by US Patent No. 10,022,436B2 to Henderson D  (“436B2”) 
Henderson D   (“436B2”) describe inventions directed to a composition and a method for making as well as using the  composition, wherein the composition is a RNA vaccine that comprises a recombinant  alphavirus replicon encoding  at least two exogenous polypeptides comprising: (a) an HA polypeptide from a viral strain of an influenza A H1 subtype; (b) an HA polypeptide from a viral strain of an influenzas A virus H3 subtype; (c) an HA polypeptide from a viral strain of an influenza B virus Yamagata lineage; or (d) an HA polypeptide from a viral strain of an influenza B virus Victoria lineage. In some embodiments, each of the exogenous polypeptides are encoded on a single recombinant replicon. In some embodiments, the exogenous polypeptides are encoded on different recombinant alphavirus replicons, wherein the alphavirus is elected from  Semliki Forest virus, Sindbis virus, Venezuelan equine encephalomyelitis virus, or any combinations thereof. See section of summary and section of self-replicating RNA molecule). 
Furthermore, Henderson also teach that their  RNA vaccines are encapsulated . For example , He disclose under the section of encapsulation: “ In some embodiments, the one or more bioactive agents e.g., polypeptides or recombinant alphavirus replicon are encapsulated in a liposome. In some embodiments, various amphiphilic lipids form bilayers in an aqueous environment to encapsulate a bioactive agent-containing aqueous core as a liposome. In some embodiments, these lipids have an anionic, cationic or zwitterionic hydrophilic head group. In some embodiments, some phospholipids are anionic whereas others are zwitterionic. Suitable classes of phospholipid include, but are not limited to, phosphatidylethanolamines, phosphatidylcholines, phosphatidylserines, and phosphatidylglycerols. Exemplary cationic lipids include, but are not limited to, dioleoyl trimethylammonium propane (DOTAP), 1,2-distearyloxy-N,N-dimethyl-3-aminopropane (DSDMA), 1,2-dioleyloxy-N,Ndimethyl-3-aminopropane (DODMA), 1,2-dilinoleyloxy-N,N-dimethyl-3-aminopropane (DLinDMA), 1,2-dilinolenyloxy-N,N-dimethyl-3-aminopropane (DLenDMA). Zwitterionic lipids include, but are not limited to, acyl zwitterionic lipids and ether zwitterionic lipids. Examples of useful zwitterionic lipids are DPPC, DOPC and dodecylphosphocholine. In some embodiments, the lipids are saturated. In some embodiments, the lipids are unsaturated.In some embodiments, liposomes are formed from a single lipid or from a mixture of lipids. In some embodiments, a mixture comprises: (i) a mixture of anionic lipids; (ii) a mixture of cationic lipids; (iii) a mixture of zwitterionic lipids; (iv) a mixture of anionic lipids and cationic lipids; (v) a mixture of anionic lipids and zwitterionic lipids; (vi) a mixture of zwitterionic lipids and cationic lipids; or (vii) a mixture of anionic lipids, cationic lipids and zwitterionic lipids. In some embodiments, a mixture comprises both saturated and unsaturated lipids. In some embodiments, a mixture comprises DSPC (zwitterionic, saturated), DlinDMA (cationic, unsaturated), and/or DMPG (anionic, saturated). In some embodiments, where a mixture of lipids is used, not all of the component lipids in the mixture need to be amphiphilic, e.g., one or more amphiphilic lipids are mixed with cholesterol. In some embodiments, the hydrophilic portion of a lipid is modified by attachment (e.g., covalent attachment) of a polyethylene glycol (also referred to as PEGylation). In some embodiments, PEGylation increases stability and prevent non-specific adsorption of the liposomes. In some embodiments, lipids are conjugated to PEG using any suitable technique (See paragraphs under the section of encapsulation by liposome).
At paragraph 50, the cited reference also teaches that” In some embodiments, a bioactive agent is an adjuvant. Exemplary adjuvants include, without limitation: aluminum salts (e.g., aluminum phosphate, aluminum hydroxide); squalene; saponins (QS21, ISCOMS), saponins complexed to membrane protein antigens (immune stimulating complexes); pluronic polymers with mineral oil, killed Mycobacteria in mineral oil, a water-in-mineral-oil emulsion which contains killed/dried mycobacteria in the oil phase, a weaker formulation without the mycobacteria; Freund's complete adjuvant; Freund's incomplete adjuvant; bacterial products, such as muramyl dipeptide (MDP) and lipopolysaccharide (LPS), MPL as well as lipid A; liposomes, a membrane active glucoside extracted from the tree Quillia saponaria, nonionic block copolymer surfactants; non-metabolised synthetic molecules which tend to bind proteins to cell surfaces; Infectious particles; Oil-in-water emulsions (e.g., MF59); CpG (Oligonucleotides)—TLR agonists; and other TLR agonists like imiquimod and immunopeptides.
The  cited reference is also directed the influenza RNA vaccine as bivalent and trivalent (See paragraph 61).  
The cited reference is also directed a method for using it in a subject as a vaccine to prevent or reduce in the severe of clinical influenza infection. 
As described above the cited reference anticipates claims 1-9, 11-16, 20-22, and 26-28. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,022,436B2 to Henderson D  (“436B2”) and Tisa et all. (Journal of preventive medicine 2016, Vol. 57, pp. E28-E55). .
As it was described above, Henderson D  (“436B2”) teach all method for making and using as well as the RNA influenza Vaccine, but he does not teach to make quadrivalent influenzas vaccine. But it is very necessary to make the quadrivalent influenzas vaccine as taught by Tisa et al 
Therefore, it would have been obvious for any person with ordinary skill in the art to be motivated by combining the teaching with  method taught by Henderson D  (“436B2”) and Tisa to make quadrivalent RNA vaccine with reasonable expectation of success absence any unexpected result. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904. The examiner can normally be reached M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/Primary Examiner, Art Unit 1648